UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10523 Nuveen Virginia Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Virginia Dividend Advantage Municipal Fund 2 (NNB) February 29, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.5% (3.1% of Total Investments) $ 12,000 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 5/15 at 11.19 BBB– $ 822,240 0.000%, 5/15/50 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 Baa3 Series 2002, 5.500%, 5/15/39 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/17 at 100.00 B2 Series 2007B1, 5.000%, 6/01/47 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B2 Series 2007B2, 5.200%, 6/01/46 Total Consumer Staples Education and Civic Organizations – 5.4% (3.6% of Total Investments) Fairfax County Economic Development Authority, Virginia, Revenue Bonds, National Wildlife 9/12 at 100.00 A3 Federation, Series 1999, 5.375%, 9/01/29 – NPFG Insured Lexington Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, 6/19 at 100.00 Aa2 VMI Dvelopment Board Project, Series 2006C, 5.000%, 12/01/36 Prince William County Industrial Development Authority, Virginia, Educational Facilities 10/13 at 101.00 A2 Revenue Bonds, Catholic Diocese of Arlington, Series 2003, 5.500%, 10/01/33 Prince William County Industrial Development Authority, Virginia, Student Housing Revenue 9/21 at 100.00 A Bonds, George Mason University Foundation Prince William Housing LLC Project, Series 2011A, 5.125%, 9/01/41 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 12/12 at 101.00 BBB– Financing Authority, Higher Education Revenue Refunding Bonds, Ana G. Mendez University System, Series 2002, 5.375%, 12/01/21 Total Education and Civic Organizations Health Care – 26.1% (17.6% of Total Investments) Albemarle County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Martha 10/12 at 100.00 A3 Jefferson Hospital, Series 2002, 5.250%, 10/01/35 Arlington County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Virginia 7/20 at 100.00 A1 Hospital Center Arlington Health System, Refunding Series 2010, 5.000%, 7/01/31 Charlotte County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Halifax 9/17 at 100.00 A– Regional Hospital Incorporated, Series 2007, 5.000%, 9/01/27 Chesterfield County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours 11/20 at 100.00 AA– Health, Series 2010C-2, 5.000%, 11/01/42 – AGC Insured Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova 5/19 at 100.00 AA+ Health System, Series 2009, Trust 11733, 14.922%, 11/15/29 (IF) Fauquier County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Fauquier 10/12 at 102.00 BBB+ Hospital, Series 2002, 5.250%, 10/01/25 – RAAI Insured Fredericksburg Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, No Opt. Call Baa1 MediCorp Health System, Series 2007, 5.250%, 6/15/23 Fredericksburg Industrial Development Authority, Virginia, Revenue Bonds, MediCorp Health 6/12 at 100.00 Baa1 System, Series 2002B, 5.125%, 6/15/33 Harrisonburg Industrial Development Authority, Virginia, Hospital Facilities Revenue Bonds, 8/16 at 100.00 Baa1 Rockingham Memorial Hospital, Series 2006, 5.000%, 8/15/31 – AMBAC Insured Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health 11/12 at 100.00 A– System Inc., Series 2002A, 5.600%, 11/15/30 Manassas Industrial Development Authority, Virginia, Hospital Revenue Bonds, Prince William 4/13 at 100.00 A3 Hospital, Series 2002, 5.250%, 4/01/33 Stafford County Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2006: 5.250%, 6/15/25 6/16 at 100.00 Baa1 5.250%, 6/15/31 6/16 at 100.00 Baa1 5.250%, 6/15/37 6/16 at 100.00 Baa1 Virginia Small Business Finance Authority, Healthcare Facilities Revenue Bonds, Sentara 5/20 at 100.00 AA Healthcare, Refunding Series 2010, 5.000%, 11/01/40 Virginia Small Business Financing Authority, Wellmont Health System Project Revenue Bonds, 9/17 at 100.00 BBB+ Series 2007A, 5.250%, 9/01/37 Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds Valley Health 1/19 at 100.00 A+ System Obligated Group, Series 2009E, 5.625%, 1/01/44 Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds, Winchester 1/17 at 100.00 A+ Medical Center, Series 2007, 5.125%, 1/01/31 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, 4/20 at 100.00 A3 Inc., Series 2010A, 5.625%, 4/15/39 Total Health Care Housing/Multifamily – 1.0% (0.7% of Total Investments) Virginia Housing Development Authority, Rental Housing Bonds, Series 2010A, 5.000%, 4/01/45 10/19 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2010C, 4.550%, 8/01/32 2/20 at 100.00 AA+ Waynesboro Redevelopment and Housing Authority, Virginia, Multifamily Housing Revenue Bonds, No Opt. Call AA+ Epworth Manor, GNMA Collateralized Series 2010, 5.000%, 10/20/51 Total Housing/Multifamily Housing/Single Family – 4.6% (3.1% of Total Investments) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2005C-2, 4.750%, 1/15 at 100.00 AAA 10/01/32 (Alternative Minimum Tax) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2006, 4.800%, 7/15 at 100.00 AAA 7/01/29 (Alternative Minimum Tax) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2007B, 4.750%, 7/16 at 100.00 AAA 7/01/32 (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 12.3% (8.4% of Total Investments) Albemarle County Industrial Development Authority, Virginia, Residential Care Facilities Mortgage 1/17 at 100.00 N/R Revenue Bonds, Westminster-Cantebury of the Blue Ridge, Series 2007, 5.000%, 1/01/31 Chesterfield County Health Center Commission, Virginia, Mortgage Revenue Bonds, Lucy Corr 12/15 at 100.00 N/R Village, Series 2005, 5.625%, 12/01/39 Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 N/R Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/37 Fairfax County Economic Development Authority, Virginia, Retirement Center Revenue Bonds, 10/16 at 100.00 A– Greenspring Village, Series 2006A, 4.750%, 10/01/26 Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue No Opt. Call BBB Bonds, Westminster Canterbury of Richmond, Series 2006, 5.000%, 10/01/35 Industrial Development Authority of the County of Prince William, Virginia, Residential Care 1/17 at 100.00 N/R Facility Revenue Bonds, Westminster at Lake, First Mortgage, Series 2006, 5.125%, 1/01/26 James City County Industrial Development Authority, Virginia, Residential Care Facility First 3/12 at 100.00 N/R Mortgage Revenue Refunding Bonds, Williamsburg Landing Inc., Series 2003A, 6.000%, 3/01/23 Roanoke Industrial Development Authority, Virginia, Residential Revenue Bonds, Virginia 12/16 at 100.00 N/R Lutheran Homes Incorporated, Series 2006, 5.000%, 12/01/39 Suffolk Industrial Development Authority, Virginia, Retirement Facilities First Mortgage 9/16 at 100.00 N/R Revenue Bonds, Lake Prince Center, Series 2006, 5.300%, 9/01/31 Virginia Beach Development Authority, Virginia, Residential Care Facility Mortgage Revenue 11/15 at 100.00 N/R Bonds, Westminster Canterbury on Chesapeake Bay, Series 2005, 5.000%, 11/01/22 Winchester Industrial Development Authority, Virginia, Residential Care Facility Revenue 1/15 at 100.00 N/R Bonds, Westminster-Canterbury of Winchester Inc., Series 2005A, 5.200%, 1/01/27 Total Long-Term Care Tax Obligation/General – 9.5% (6.4% of Total Investments) Charlottesville, Virginia, General Obligation Bonds, Refunding Public Improvement Series No Opt. Call AAA 2009B, 3.000%, 5/01/12 Loudoun County, Virginia, General Obligation Bonds, Series 2006B, 5.000%, 12/01/25 12/16 at 100.00 AAA 95 Loudoun County, Virginia, General Obligation Public Improvement Bonds, Series 2002A, 5/12 at 100.00 AAA 5.250%, 5/01/22 Norfolk, Virginia, General Obligation Bonds, Capital Improvement Series 2008C, 5.000%, 4/01/12 No Opt. Call AA Portsmouth, Virginia, General Obligation Bonds, Refunding Series 2010D, 5.000%, 7/15/34 7/20 at 100.00 AA Roanoke, Virginia, General Obligation Public Improvement Bonds, Series 2002B, 5.000%, 10/01/15 – 10/12 at 101.00 AA FGIC Insured (Alternative Minimum Tax) Virginia Beach, Virginia, General Obligation Bonds, Series 2008, 5.000%, 10/01/26 (UB) 10/17 at 100.00 AAA Total Tax Obligation/General Tax Obligation/Limited – 31.3% (21.1% of Total Investments) Bell Creek Community Development Authority, Virginia, Special Assessment Bonds, Series 2003A, 3/13 at 101.00 N/R 6.750%, 3/01/22 Buena Vista Public Recreational Facilities Authority, Virginia, Lease Revenue Bonds, Golf Course Project, Series 2005A: 5.250%, 7/15/25 – ACA Insured 7/15 at 100.00 N/R 5.500%, 7/15/35 – ACA Insured 7/15 at 100.00 N/R Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Joint Public 5/16 at 100.00 AA+ Uses Community Project, Series 2006, 5.000%, 5/15/18 Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.000%, 1/01/31 1/22 at 100.00 A 5.250%, 1/01/36 1/22 at 100.00 A Greater Richmond Convention Center Authority, Virginia, Hotel Tax Revenue Bonds, Series 2005, 6/15 at 100.00 A 5.000%, 6/15/30 – NPFG Insured Loudoun County Industrial Development Authority, Virginia, Lease Revenue Refunding Bonds, 3/13 at 100.00 AA+ Public Facility Project, Series 2003, 5.000%, 3/01/19 Montgomery County Industrial Development Authority, Virginia, Public Facility Lease Revnue 2/18 at 100.00 AA– Bonds, Public Projects Series 2008, 5.000%, 2/01/29 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call Baa1 7/01/31 – AMBAC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call BBB+ 0.000%, 7/01/29 – AMBAC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, No Opt. Call BBB+ 5.500%, 7/01/26 – AMBAC Insured Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding 7/12 at 100.00 Baa1 Bonds, Series 2002D, 5.250%, 7/01/27 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 5.750%, 8/01/37 8/19 at 100.00 A+ 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.500%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/41 – NPFG Insured Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2005BB, No Opt. Call AA– 5.250%, 7/01/22 – AGM Insured Spotsylvania County Industrial Development Authority, Virginia, Lease Revenue Bonds, School 8/13 at 100.00 N/R Facilities, Series 2003B, 5.125%, 8/01/23 – AMBAC Insured Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, 8/16 at 100.00 Baa2 Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2006A, 5.000%, 8/01/23 – NPFG Insured Stafford County Economic Development Authority, Virginia, Lease Revenue Bonds, Public Facility 4/18 at 100.00 AA– Projects, Series 2008, 5.000%, 4/01/33 – AGC Insured (UB) Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century 2/19 at 100.00 AA+ College Program, Series 2009, Trust 09-3B, 13.477%, 2/01/27 (IF) (4) Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century 2/19 at 100.00 AA+ College Program, Series 2009, Trust 09-4B, 13.577%, 2/01/28 (IF) (4) Virginia Gateway Community Development Authority, Prince William County, Special Assessment 3/13 at 102.00 N/R Bonds, Series 2003, 6.375%, 3/01/30 Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2009C, No Opt. Call AA+ 5.000%, 8/01/13 Total Tax Obligation/Limited Transportation – 14.1% (9.5% of Total Investments) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Capital Appriciation Series 2009B-2: 0.000%, 10/01/26 – AGC Insured No Opt. Call AA– 0.000%, 10/01/34 – AGC Insured No Opt. Call AA– 0.000%, 10/01/39 – AGC Insured No Opt. Call AA– Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Refunding Series 2010B: 5.000%, 10/01/12 (Alternative Minimum Tax) No Opt. Call AA– 5.000%, 10/01/26 (Alternative Minimum Tax) No Opt. Call AA– Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Series 2002A, 10/12 at 100.00 AA– 5.125%, 10/01/26 – FGIC Insured (Alternative Minimum Tax) Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Series 2010A, 10/20 at 100.00 AA– 5.000%, 10/01/35 Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, 10/28 at 100.00 BBB+ Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Norfolk, Virginia, Parking System Revenue Bonds, Series 2005A, 5.000%, 2/01/23 – NPFG Insured 2/15 at 100.00 BBB Virginia Port Authority, Port Facilities Revenue Refunding Bonds Series 2010, 5.000%, 7/01/40 7/19 at 100.00 Aa3 Virginia Port Authority, Revenue Bonds, Port Authority Facilities, Series 2006, 5.000%, 7/13 at 100.00 Aa3 7/01/36 – FGIC Insured (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 24.4% (16.5% of Total Investments) (5) Bristol, Virginia, General Obligation Utility System Revenue Bonds, Series 2002, 5.000%, No Opt. Call AA– (5) 11/01/24 – AGM Insured (ETM) Broad Street Community Development Authority, Virginia, Revenue Bonds, Series 2003, 7.500%, 6/13 at 102.00 N/R (5) 6/01/33 (Pre-refunded 6/01/13) Fairfax County Water Authority, Virginia, Water Revenue Refunding Bonds, Series 2002, 5.000%, 4/12 at 100.00 AAA 4/01/27 (Pre-refunded 4/01/12) 40 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health 11/12 at 100.00 A3 (5) System Inc., Series 2002A, 5.600%, 11/15/30 (Pre-refunded 11/15/12) Loudoun County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Loudoun Hospital Center, Series 2002A: 6.000%, 6/01/22 (Pre-refunded 6/01/12) 6/12 at 101.00 N/R (5) 6.100%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 101.00 N/R (5) Loudoun County Industrial Development Authority, Virginia, Lease Revenue Refunding Bonds, 3/13 at 100.00 N/R (5) Public Facility Project, Series 2003, 5.000%, 3/01/19 (Pre-refunded 3/01/13) Newport News, Virginia, General Obligation Bonds, Series 2003B, 5.000%, 11/01/22 11/13 at 100.00 Aa1 (5) (Pre-refunded 11/01/13) Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding 7/12 at 100.00 Baa1 (5) Bonds, Series 2002D, 5.250%, 7/01/27 (Pre-refunded 7/01/12) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2005BB, No Opt. Call AA– (5) 5.250%, 7/01/22 – AGM Insured (ETM) Roanoke Industrial Development Authority, Virginia, Hospital Revenue Bonds, Carilion Health 7/12 at 100.00 A+ (5) System, Series 2002A, 5.500%, 7/01/20 (Pre-refunded 7/01/12) – NPFG Insured Roanoke, Virginia, General Obligation Public Improvement Bonds, Series 2002A: 5.000%, 10/01/18 (Pre-refunded 10/01/12) 10/12 at 101.00 AA (5) 5.000%, 10/01/19 (Pre-refunded 10/01/12) 10/12 at 101.00 AA (5) Staunton, Virginia, General Obligation Bonds, Series 2004, 6.250%, 2/01/25 (Pre-refunded 2/14 at 101.00 Aa2 (5) 2/01/14) – AMBAC Insured Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2005: 95 5.250%, 6/01/19 (Pre-refunded 6/01/12) 6/12 at 100.00 Aaa 5.500%, 6/01/26 (Pre-refunded 6/01/15) 6/15 at 100.00 Aaa Virginia Beach Development Authority, Public Facilities Revenue Bonds, Series 2005A, 5.000%, 5/15 at 100.00 AA+ (5) 5/01/22 (Pre-refunded 5/01/15) Virginia Beach, Virginia, General Obligation Bonds, Series 2005, 5.000%, 1/15/20 1/16 at 100.00 AAA (Pre-refunded 1/15/16) Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2005C, 8/15 at 100.00 AA+ (5) 5.000%, 8/01/17 (Pre-refunded 8/01/15) Total U.S. Guaranteed Utilities – 2.2% (1.5% of Total Investments) Mecklenburg County Industrial Development Authority, Virginia, Revenue Bonds, UAE Mecklenburg 10/12 at 100.00 Baa1 Cogeneration LP, Series 2002, 6.500%, 10/15/17 (Alternative Minimum Tax) Water and Sewer – 12.6% (8.5% of Total Investments) Henry County Public Service Authority, Virginia, Water and Sewerage Revenue Refunding Bonds, Series 2001: 5.500%, 11/15/17 – AGM Insured No Opt. Call AA– 5.500%, 11/15/19 – AGM Insured No Opt. Call AA– Norfolk, Virginia, Water Revenue Refunding Bonds, Series 2001: 5.000%, 11/01/18 – FGIC Insured 5/12 at 100.00 AA+ 5.000%, 11/01/19 – FGIC Insured 5/12 at 100.00 AA+ 5.000%, 11/01/24 – FGIC Insured 5/12 at 100.00 AA+ Virginia Beach, Virginia, Water and Sewer System Revenue Bonds, Series 2005, 5.000%, 10/01/30 10/15 at 100.00 AAA Virginia State Resources Authority, Clean Water Revenue Bonds, Series 2007, Trust 3036, No Opt. Call AAA 13.424%, 10/01/15 (IF) Total Water and Sewer $ 155,424 Total Investments (cost $124,843,102) – 148.0% Floating Rate Obligations – (3.3)% MuniFund Term Preferred Shares, at Liquidation Value – (48.5)% (6) Other Assets Less Liabilities – 3.8% Net Assets Applicable to Common Shares – 100% $ 89,123,971 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of February 29, 2012: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
